UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7912



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALI RAM HASSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (02-cr-137-1; 03-ca-832-2)


Submitted: August 31, 2006                 Decided: September 5, 2006



Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ali Ram Hasson, Appellant Pro Se.     Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ali Ram Hasson seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion and denying

his motion to amend.   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Hasson has not

made the requisite showing.   Accordingly, we deny Hasson’s motion

for a certificate of appealability and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -